MEMORANDUM **
Henry Saunders appeals from the 135-month sentence imposed following remand under United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005) (en banc).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Saunders has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel *612of record. No pro se or government brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 88-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal. Accordingly, we affirm the district court’s judgment and grant counsel’s motion to withdraw.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.